PER QURIAM.
In the court below (4 F. Supp. 649) the taxpayer sued the internal revenue collector to recover taxes alleged to have been illegally collected. By stipulation, the case was tried by the judge, who found for defendant. Whereupon the taxpayer took this appeal.
The questions involved concern the much-vexed subject of individual and consolidated returns, and the opinion of the judge discusses at length all phases of the ease. His conclusion was: “Finding the fact, as I do, that substantially all the stock of the corporations filing consolidated return, was not owned by the same interests, and applying the law, as hereinbefore stated, as laid down in the case of Handy & Harman v. Burnet [284 U. S. 136, 52 S. Ct. 51, 76 L. Ed. 207], supra, the result is a verdict in favor of the defendant, and judgment may be entered accordingly.”
As we agree with Judge Avis’ reasoning and conclusions, we avoid needless repetition by affirming the ease on his opinion.